     Case 2:15-cr-00205-TLN-EFB Document 139 Filed 03/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:15-cr-0205-TLN-EFB
12                        Respondent,
13           v.                                        ORDER
14    MATTHEW MULLER,
15                        Movant.
16

17          Matthew Muller is a federal prisoner proceeding without counsel in this motion to vacate

18   brought under 28 U.S.C. § 2255. The motion has been referred to the undersigned magistrate

19   judge for review.

20          Muller requests an extension of time to respond to filings he presumes have been made by

21   the government – two “motion replies” and a motion to dismiss. ECF No. 137. The court

22   informs Mr. Muller that the government has not made such filings, but has been granted an

23   extension of time until March 23, 2020 to file such items. Accordingly, plaintiff’s motion for

24   extension of time is DENIED as unnecessary at this time.

25          So ordered.

26   DATED: March 30, 2020.

27

28
